DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 6/3/21 is acknowledged, the reference therein appears to relate to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image forming apparatus for automatic registration of users using an IC card to login”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
NOTE: prior art rejection has been provided below based upon applicant’s apparent intended feature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1)	Claim(s) 1, 10 and 11 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. patent application publication 2019/0004752 by Yamada.
2)	Regarding claim 1, Yamada teaches an image forming apparatus, comprising: a display (figure 2, item 209; a console unit); a reader that reads an IC card (paragraph 29; IC card reader); and a controller including a processor and a memory (figure 2, items 201 and 202-204; a CPU and various memories), the controller being configured to: perform settings for user authentication (figure 10; settings for authentication can be made); display, on the display, a menu screen for selecting a function of the image forming apparatus (paragraph 39; function selection screen for login user can be 
3)	Claims 10 and 11 are taught in the same manner as described in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0004752 by Yamada as applied to claim 1 above, and further in view of U.S. patent application publication 2018/0234585 by Yano.
	Yamada does not specifically teach the image forming apparatus according to claim 1, wherein the controller being further configured to: in a case where, in the settings, it is set to register user information of the user in a case of a first login of the user using the IC card, display on the display a screen for registering the user information of the user (registration is taught but not specifically at first login).

	Yamada and Yano are combinable because they are both from the MFP login field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Yamada with Yano to add registration at first login.  The motivation for doing so would have been so that even when an IC card is unregistered a user can still be able to login (paragraph 90).  Therefore it would have been obvious to combine Yamada with Yano to obtain the invention of claim 2.

5)	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0004752 by Yamada as applied to claim 1 above, and further in view of U.S. patent application publication 2017/0013152 by Morii.
6)	Regarding claim 6, Yamada does not specifically teach the image forming apparatus according to claim 1, wherein the controller being further configured to: in a case that, in a state in which the user is logged in, a function of the image forming apparatus is selected and executed, store history information of the function in association with setting information of the function and an identifier of the IC card.
	Morii teaches the image forming apparatus according to claim 1, wherein the controller being further configured to: in a case that, in a state in which the user is 
	Yamada and Morii are combinable because they are both from the MFP login field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Yamada with Morii to add user history information.  The motivation for doing so would have been “so that the user can easily find his or her document” (paragraph 69).  Therefore it would have been obvious to combine Yamada with Morii to obtain the invention of claim 6.
7)	Regarding claim 7, Morii (as combined with Yamada in the rejection of claim 6 above) teaches the image forming apparatus according to claim 6, wherein the history information is held even after the user logs out (paragraphs 60 and 69; users can logout as described in paragraph 60, and as previously stored jobs are displayed upon login the history information inherently persists through user logout), and the controller being further configured to: display, when the user logs in with the identifier of the IC card, a button that enables use of history information corresponding to the user on the menu screen (figures 6 and 7; held jobs can be displayed for specific login user).


	Yamada does not specifically teach the image forming apparatus according to claim 1, wherein the controller being further configured to: in a case where, in a case that the user logs out, there is no user - 27 -10209864US01/P221-0294US information associated with an identifier of the IC card of the user, delete information related to the identifier of the IC card of the user.
	Ueda teaches the image forming apparatus according to claim 1, wherein the controller being further configured to: in a case where, in a case that the user logs out, there is no user- 27 -10209864US01/P221-0294US information associated with an identifier of the IC card of the user, delete information related to the identifier of the IC card of the user (paragraph 90; when a user does not perform a function, nothing is stored).
	Yamada and Ueda are combinable because they are both from the MFP login field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Yamada with Ueda to add not storing information when a user doesn’t perform an operation.  The motivation for doing so would have been to conserve storage resources.  Therefore it would have been obvious to combine Yamada with Ueda to obtain the invention of claim 8.

9)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0004752 by Yamada as applied to claim 1 above, and further in view of U.S. patent application publication 2020/0137243 by Okada et al.

	Okada teaches the image forming apparatus according to claim 1, wherein the controller being further configured to: be able to further set, in the settings, whether or not to automatically delete user information of a logged-in user and a time period, and automatically delete, in a case where the settings is enabled, the user information of the user for which the time period has elapsed from a date on which the user last logged in (paragraphs 161 and 164; data is automatically deleted after a user does not log in for a particular number of days, the period being settable by an administrator).
	Yamada and Okada are combinable because they are both from the MFP login field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Yamada with Okada to add deletion of data after an idle period.  The motivation for doing so would have been to “contribute to proper and efficient management of the registered user information” (paragraph 166).  Therefore it would have been obvious to combine Yamada with Okada to obtain the invention of claim 9.

Allowable Subject Matter
s 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not contain a valid combination of references that disclose an image forming apparatus using an IC card reader to log in users, a menu screen for selecting functions and displaying, when a user name is registered, the user name on the menu screen, and displaying, when a user name is not registered, an identifier of the IC card on the menu screen.  Similar prior art such as U.S. patent application publication 2018/0234585 by Yano discloses IC card login and displaying a user name on a menu screen when the user is registered but lacks disclosure of displaying the IC card identifier on the menu screen when a user is not registered.
Claims 4 and 5 would be allowable because they depend upon claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672